DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-30 are pending in this office action and presented for examination. Claims 1-10, 21, 26, and 29-30 are newly amended by the amendment received January 4, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 20160077836 A1) in view of Cain et al. (Cain) (US 20160170770 A1).
Consider claim 1, Morrow discloses an apparatus comprising an early execution engine ([0021], lines 28-31, in this manner, the instruction processing circuit may enable dependent instructions to access literal load values without incurring a load:use penalty, thus providing improved processor utilization), the early execution engine comprising: a value prediction circuit for predicting one or more values produced by a given instruction before that instruction is executed ([0027], lines 2-6, the literal load prediction table 104 for minimizing load:use penalties by predicting literal load values for literal load instructions, providing the predicted literal load values to dependent instructions, and detecting literal load value mispredictions); and a local 
However, Morrow does not disclose the early execution engine comprises an early execution unit and an out-of-order execution unit; and the early execution engine is configured to, when the predicted value is determined to be available, forward the instruction and the predicted value to the early execution unit instead of to the out-of-order execution unit, and set a ready bit associated with the predicted value.
On the other hand, Cain discloses an early execution engine ([0029], lines 2-3, early execution engine 102) communicatively coupled to a front-end instruction pipeline ([0030], lines 2-3, front-end instruction pipeline 112; [0034], lines 3-8, while the early execution engine 102 is illustrated as an element separate from the front-end instruction pipeline 112 and the back-end instruction pipeline 114 for the sake of clarity, it is to be understood that the early execution engine 102 may be integrated into one or more of the stages 116, 118 of the front-end instruction pipeline 112) comprises an early execution unit ([0034], lines 13-14, early execution unit 140) and an out-of-order execution unit ([0030], line 21, one or more execution units 128, [0030], line 1, OOO processor 100); and the early execution engine is configured to, when a value is determined to be available, forward an instruction and a value to the early execution unit instead of to the out-of-order execution unit ([0070], lines 1-9, if the early execution engine 306 
Cain’s teaching increases performance (Cain, [0034], last 2 lines, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cain with the invention of Morrow in order to increase performance. Note that Cain’s teaching of forwarding the value to the early execution unit, when applied to the invention of Morrow which entails value prediction, results in the overall claim limitation of forwarding the predicted value to the early execution unit. 

Consider claim 2, the overall combination entails the early execution unit is configured to determine a validity of the predicted value after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one 

Consider claim 3, the overall combination entails the early execution engine is further configured to unset the ready bit associated with the predicted value when the predicted value is determined to be invalid (Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction); Morrow, [0030], lines 7-18, if the predicted literal load value does not match the actual literal load value, a literal load value misprediction has occurred. In response, the instruction processing circuit 102 initiates a misprediction recovery. Some aspects may provide that operations for the misprediction recovery include updating the entry in the literal load prediction table 104, flushing the entry from the literal load prediction table 104, and/or setting a do-not-predict flag (not shown) in the entry of the literal load prediction table 104. The at least one dependent instruction may then be re-executed using the actual literal load value; [0052], lines 1-7, some aspects may provide that initiating a misprediction recovery includes flushing the entry 208(X) from the literal load prediction table 104 (block 402). As non-limiting examples, flushing the entry 208(X) may comprise deleting or deallocating the entry 208(X) from the literal load prediction table 104, or otherwise indicating that the entry 208(X) is available to be written).

Consider claim 4, the overall combination entails the early execution unit is configured to determine a validity of values used by the instruction fetch group after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction)).

Consider claim 5, the overall combination entails the early execution engine is further configured to store a plurality of values determined to be valid in the local register file and set a ready bit associated with each of the plurality of values determined to be valid (Cain, [0042], lines 1-6, each of the entries 202(0)-202(Y) of the early register cache 200 also includes a valid flag field 208 indicative of a validity of the entry 202(0)-202(Y). In some aspects, the early execution engine 102 may set the valid flag field 208 of one of the entries 202(0)-202(Y) upon updating the entry 202(0)-202(Y); Morrow, [0041], lines 10-12, the do-not-predict indicator 239 unset (thus indicating that the entry 208(X) may be used to predict literal load values)).

Consider claim 6, the overall combination entails the early execution engine is further configured to store a plurality of values determined to be valid in a permanent register file (Cain, [0031], lines 1-2, register file 130; Morrow, [0023], line 6, registers 120).

Consider claim 7, the overall combination entails the early execution engine is further configured to unset all ready bits after a flush of the front-end instruction pipeline (Cain, [0063], lines 1-14, In the case of a pipeline flush, the early execution engine 306 in some aspects must update the contents of the early register cache 310 to invalidate any speculatively generated immediate values. In this regard, FIG. 6 illustrates exemplary communications flows for the early execution engine 306 of FIGS. 3A-3C for detecting and recovering from a pipeline flush. In FIG. 6, the early execution engine 306 receives an indication 600 of a pipeline flush from the OOO processor 300. In response, the early execution engine 306 may carry out any of a number of recovery mechanisms provided by the OOO processor 300 to recover from the misprediction that caused the pipeline flush. In some aspects, the early execution engine 306 may simply invalidate all of the entries 312(0)-312(3); Morrow, [0052], lines 1-7, some aspects may provide that initiating a misprediction recovery includes flushing the entry 208(X) from the literal load prediction table 104 (block 402). As non-limiting examples, flushing the entry 208(X) may comprise deleting or deallocating the entry 208(X) from the literal load prediction table 104, or otherwise indicating that the entry 208(X) is available to be written; [0052], lines 1-7, some aspects may provide that initiating a misprediction recovery includes flushing the entry 208(X) from the literal load prediction table 104 (block 402). As non-limiting examples, flushing the entry 208(X) may comprise deleting or deallocating the entry 208(X) from the literal load prediction table 104, or otherwise indicating that the entry 208(X) is available to be written)

Consider claim 8, the overall combination discloses the early execution engine is further configured to unset the ready bit associated with the predicted value when the instructions of the instruction fetch group are determined to be not ready for execution (Cain, [0069], lines 10-15, if 

Consider claim 9, the overall combination discloses the apparatus of claim 1 integrated into an integrated circuit (IC) (Morrow, [0061], lines 4-5, integrated circuit).

Consider claim 10, the overall combination discloses the apparatus of claim 1 integrated into a device selected from the group consisting a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (Morrow, [0056], lines 1-12, Predicting literal load values using a literal load prediction table according to aspects disclosed herein may be provided in or integrated into any processor-based device. Examples, without limitation, include a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a mobile phone, a cellular phone, a computer, a portable computer, a desktop computer, a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, and a portable digital video player).

Consider claim 11, Morrow discloses an early execution engine ([0021], lines 28-31, in this manner, the instruction processing circuit may enable dependent instructions to access literal load values without incurring a load:use penalty, thus providing improved processor utilization) comprising: circuitry for fetching an instruction of an instruction fetch group from a front-end instruction pipeline ([0024], lines 1-2, the front-end circuit 114 of the execution pipeline 112 fetches instructions); circuitry for determining if the instruction is a load instruction ([0027], 
However, Morrow does not disclose circuitry for forwarding the instruction and the predicted value to an early execution unit instead of to an out-of-order execution unit, and setting a ready bit associated with the predicted value when the predicted value is determined to be available.
On the other hand, Cain discloses circuitry for forwarding an instruction and a value to an early execution unit ([0070], lines 1-9, if the early execution engine 306 determines at decision block 702 that each of the input operands 322, 324 is present in the early register cache 310, the early execution engine 306 substitutes the input operand 322 or 324 with a non-speculative immediate value 330, 332 stored in the corresponding entry 312(0), 312(2) (block 708). In this manner, the incoming instruction 320 may be executed without requiring a register access to retrieve its input operands 322, 324; [0073], lines 1-3, referring now to FIG. 7B, the early execution unit 308 of the early execution engine 306 may execute the early-execution-eligible instruction 320' (block 712)) instead of to an out-of-order execution unit ([0030], line 21, one or more execution units 128, [0030], line 1, OOO processor 100), and setting a ready bit associated with the value when the value is determined to be available ([0042], lines 1-6, each of the entries 
Cain’s teaching increases performance (Cain, [0034], last 2 lines, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cain with the invention of Morrow in order to increase performance. Note that Cain’s teaching of forwarding the value to the early execution unit, when applied to the invention of Morrow which entails value prediction, results in the overall claim limitation of forwarding the predicted value to the early execution unit. 

Consider claim 12, the overall combination entails circuitry for determining a validity of the predicted value after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction)).

Consider claim 13, the overall combination entails circuitry for unsetting the ready bit associated with the predicted value when the predicted value is determined to be invalid (Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or 

Consider claim 14, the overall combination entails circuitry for determining a validity of values used by the instruction fetch group after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction)).

Consider claim 15, the overall combination entails circuitry for storing a plurality of values determined to be valid in the local register file and setting a ready bit associated with each of the plurality of values (Cain, [0042], lines 1-6, each of the entries 202(0)-202(Y) of the early register cache 200 also includes a valid flag field 208 indicative of a validity of the entry 202(0)-202(Y). In some aspects, the early execution engine 102 may set the valid flag field 208 of one of the entries 202(0)-202(Y) upon updating the entry 202(0)-202(Y); Morrow, [0041], lines 10-12, the do-not-predict indicator 239 unset (thus indicating that the entry 208(X) may be used to predict literal load values)).

Consider claim 16, the overall combination entails circuitry for storing a plurality of values determined to be valid in a permanent register file (Cain, [0031], lines 1-2, register file 130; Morrow, [0023], line 6, registers 120).

Consider claim 17, the overall combination entails circuitry for unsetting all ready bits after a flush of the front-end instruction pipeline (Cain, [0063], lines 1-14, In the case of a pipeline flush, the early execution engine 306 in some aspects must update the contents of the early register cache 310 to invalidate any speculatively generated immediate values. In this regard, FIG. 6 illustrates exemplary communications flows for the early execution engine 306 of FIGS. 3A-3C for detecting and recovering from a pipeline flush. In FIG. 6, the early execution engine 306 receives an indication 600 of a pipeline flush from the OOO processor 300. In response, the early execution engine 306 may carry out any of a number of recovery mechanisms provided by the OOO processor 300 to recover from the misprediction that caused the pipeline flush. In some aspects, the early execution engine 306 may simply invalidate all of the entries 

Consider claim 18, the overall combination discloses circuitry for unsetting the ready bit associated with the predicted value when the instructions of the instruction fetch group are determined to be not ready for execution (Cain, [0069], lines 10-15, if the early execution engine 306 determines that one or more of the input operands 322, 324 is not present in the early register cache 310, the early execution engine 306 may invalidate an entry 312(1) of the early register cache 310 corresponding to an output operand 340 of the incoming instruction 320 (block 704); [0072], lines 1-7, if the early execution engine 306 determines at decision block 710 that the incoming instruction 320 is not the early-execution-eligible instruction 320', processing may resume at block 704 for handling the incoming instruction 320 in a similar manner as if one or more of the input operands 322, 324 of the incoming instruction 320 were not cached in the early register cache 310; [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction; 

Consider claim 19, the overall combination discloses the early execution engine of claim 11 integrated into an integrated circuit (IC) (Morrow, [0061], lines 4-5, integrated circuit).

Consider claim 20, the overall combination discloses the early execution engine of claim 11 integrated into a device selected from the group consisting a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (Morrow, [0056], lines 1-12, Predicting literal load values using a literal load prediction table according to aspects disclosed herein may be provided in or integrated into any processor-based device. Examples, without limitation, include a set top box, an entertainment unit, a navigation 

Consider claim 21, Morrow discloses fetching an instruction of an instruction fetch group from a front-end instruction pipeline ([0024], lines 1-2, the front-end circuit 114 of the execution pipeline 112 fetches instructions); determining if the instruction is a load instruction ([0027], lines 6-9, the instruction processing circuit 102 is configured to detect literal load instructions (not shown) in an instruction stream (not shown) being processed within the execution pipeline 112); determining if a predicted value of a load value for the load instruction is available from a value prediction circuit for predicting one or more values produced by a given instruction before that instruction is executed when the instruction is determined to be the load instruction ([0029], lines 1-7, the instruction processing circuit 102 determines whether an address of the literal load instruction being fetched is present in an entry of the literal load prediction table 104. If the address of the literal load instruction is found (i.e., a "hit"), the instruction processing circuit 102 provides the literal load value from the entry to at least one dependent instruction as a predicted literal load value; [0027], lines 2-6, the literal load prediction table 104 for minimizing load:use penalties by predicting literal load values for literal load instructions, providing the predicted literal load values to dependent instructions, and detecting literal load value mispredictions); storing the predicted value in a local register file ([0029], lines 8-9, the predicted literal load value may be provided to the at least one dependent instruction via the constant cache 132; 
However, Morrow does not disclose forwarding the instruction and the predicted value to an early execution unit instead of to an out-of-order execution unit, and setting a ready bit associated with the predicted value when the predicted value is determined to be available.
On the other hand, Cain discloses forwarding an instruction and a value to an early execution unit ([0070], lines 1-9, if the early execution engine 306 determines at decision block 702 that each of the input operands 322, 324 is present in the early register cache 310, the early execution engine 306 substitutes the input operand 322 or 324 with a non-speculative immediate 
Cain’s teaching increases performance (Cain, [0034], last 2 lines, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cain with the invention of Morrow in order to increase performance. Note that Cain’s teaching of forwarding the value to the early execution unit, when applied to the invention of Morrow which entails value prediction, results in the overall claim limitation of forwarding the predicted value to the early execution unit. 

Consider claim 22, the overall combination entails determining a validity of the predicted value after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early 

Consider claim 23, the overall combination entails unsetting the ready bit associated with the predicted value when the predicted value is determined to be invalid (Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction); Morrow, [0030], lines 7-18, if the predicted literal load value does not match the actual literal load value, a literal load value misprediction has occurred. In response, the instruction processing circuit 102 initiates a misprediction recovery. Some aspects may provide that operations for the misprediction recovery include updating the entry in the literal load prediction table 104, flushing the entry from the literal load prediction table 104, and/or setting a do-not-predict flag (not shown) in the entry of the literal load prediction table 104. The at least one dependent instruction may then be re-executed using the actual literal load value; [0052], lines 1-7, some aspects may provide that initiating a misprediction recovery includes flushing the entry 208(X) from the literal load prediction table 104 (block 402). As non-limiting examples, flushing the entry 208(X) may comprise deleting or deallocating the entry 208(X) from the literal load prediction table 104, or otherwise indicating that the entry 208(X) is available to be written).

Consider claim 24, the overall combination entails determining a validity of values used by the instruction fetch group after execution of the instruction fetch group (Morrow, [0030], 

Consider claim 25, the overall combination entails storing a plurality of values determined to be valid in the local register file and setting a ready bit associated with each of the plurality of values (Cain, [0042], lines 1-6, each of the entries 202(0)-202(Y) of the early register cache 200 also includes a valid flag field 208 indicative of a validity of the entry 202(0)-202(Y). In some aspects, the early execution engine 102 may set the valid flag field 208 of one of the entries 202(0)-202(Y) upon updating the entry 202(0)-202(Y); Morrow, [0041], lines 10-12, the do-not-predict indicator 239 unset (thus indicating that the entry 208(X) may be used to predict literal load values)).

Consider claim 26, the overall combination entails storing a plurality of values determined to be valid in a permanent register file (Cain, [0031], lines 1-2, register file 130; Morrow, [0023], line 6, registers 120).

Consider claim 27, the overall combination entails unsetting all ready bits after a flush of the front-end instruction pipeline (Cain, [0063], lines 1-14, In the case of a pipeline flush, the early execution engine 306 in some aspects must update the contents of the early register cache 

Consider claim 28, the overall combination discloses unsetting the ready bit associated with the predicted value when the instructions of the instruction fetch group are determined to be not ready for execution (Cain, [0069], lines 10-15, if the early execution engine 306 determines that one or more of the input operands 322, 324 is not present in the early register cache 310, the early execution engine 306 may invalidate an entry 312(1) of the early register cache 310 corresponding to an output operand 340 of the incoming instruction 320 (block 704); [0072], 

Consider claim 29, Morrow discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, causes the processor ([0062], lines 7-8, computer readable medium) to: fetch an instruction of an instruction fetch group from a front-end instruction pipeline ([0024], lines 1-2, the front-end 
However, Morrow does not disclose when the predicted value is determined to be available, forwarding the instruction and the predicted value to an early execution unit instead of to an out-of-order execution unit, and setting a ready bit associated with the predicted value.
On the other hand, Cain discloses when a value is determined to be available, forwarding an instruction and a value to an early execution unit ([0070], lines 1-9, if the early execution engine 306 determines at decision block 702 that each of the input operands 322, 324 is present in the early register cache 310, the early execution engine 306 substitutes the input operand 322 or 324 with a non-speculative immediate value 330, 332 stored in the corresponding entry 312(0), 312(2) (block 708). In this manner, the incoming instruction 320 may be executed without requiring a register access to retrieve its input operands 322, 324; [0073], lines 1-3, referring now to FIG. 7B, the early execution unit 308 of the early execution engine 306 may execute the early-execution-eligible instruction 320' (block 712)) instead of to an out-of-order execution unit ([0030], line 21, one or more execution units 128, [0030], line 1, OOO processor 100), and setting a ready bit associated with the value ([0042], lines 1-6, each of the entries 
Cain’s teaching increases performance (Cain, [0034], last 2 lines, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cain with the invention of Morrow in order to increase performance. Note that Cain’s teaching of forwarding the value to the early execution unit, when applied to the invention of Morrow which entails value prediction, results in the overall claim limitation of forwarding the predicted value to the early execution unit. 

Consider claim 30, the overall combination entails the computer-executable instructions, when executed by the processor, further cause the processor to determine a validity of the predicted value after execution of the instruction fetch group (Morrow, [0030], lines 3-7, when the literal load instruction is executed, the instruction processing circuit 102 compares the predicted literal load value provided to the at least one dependent instruction with the actual literal load value loaded by the literal load instruction upon execution; Cain, [0042], lines 6-10, the early execution engine 102 may clear the valid flag field 208 of one or more of the entries 202(0)-202(Y) to indicate that the entry 202(0)-202(Y) has been invalidated (e.g., as a result of a pipeline flush or an unsupported instruction)).

Response to Arguments
Applicant on page 15 argues: “Accordingly, it is respectfully submitted that the objection to the specification be withdrawn.”
In view of the amendments to the specification, the previously presented objections to the specification are withdrawn.

Applicant on page 15 argues: “Accordingly, it is respectfully submitted that the objection to the drawings be withdrawn.”
In view of the amendments to the drawings, the previously presented objection to the drawings are withdrawn.

Applicant on page 16 argues: “Accordingly, it is respectfully submitted that this rejection of claim 1 be withdrawn.” Applicant on page 16 argues: “Accordingly, it is respectfully submitted that this additional rejection of claims 1, 21, and 29 be withdrawn.” Applicant on page 16 argues: “Applicant respectfully submits that, as amended above, claim 1 and claim 21 satisfy the requirements of 35 U.S.C. § 112(b). Accordingly, it is respectfully submitted that the rejections of claims 2-10 and 22-28 under 35 U.S.C. § 112(b) be withdrawn.” Applicant on page 16 argues: “Accordingly, it is respectfully submitted that this rejection be withdrawn.” Applicant on page 17 argues: “Accordingly, it is respectfully submitted that this rejection be withdrawn.”
In view of the amendments associated with the aforementioned arguments, the previously presented indefinite rejections are withdrawn. 

Applicant on page 18 argues: ‘The Applicant submits that Morrow in combination with Cain fails to teach or suggest each and every feature of the pending claims. For example, claim 1 
Examiner generally notes that claims 11 and 21 do not appear to necessitate that the forwarding is when the predicted value is determined to be available. In these claims, the setting limitation appears to be that which is necessarily associated the “when the predicted value is determined to be available” limitation. 

Applicant on page 18 argues: “Morrow fails to disclose, teach, or suggest the presence of an early execution unit separate from an out-of-order execution unit. Applicant respectfully submits that Morrow fails to disclose all of the features of claim 1.”
Examiner generally notes that Morrow was not relied upon to teach all of the features of claim 1, and was not relied upon to teach the aforementioned features in particular.

Applicant on page 18 argues: “In contrast, Cain discloses that the instructions always go to the out-of-order instruction unit. (Cain, paragraph [0069] and [0070]).”
However, it is unclear what Applicant is arguing, as Cain does not appear to disclose an out-of-order “instruction” unit, and the claims do not appear to disclose an out-of-order “instruction” unit. Examiner further generally submits that the cited paragraphs [0069] and [0070] do not appear to convey that instructions always go to the one or more execution units 128 (which was mapped in the rejection to the recited “out-of-order execution unit”), and do not 

Applicant on page 19 argues: “Independent claims 11, 21, and 29 recite features comparable to those recited in claim 1. Accordingly, it is respectfully submitted that, for the same reasons, the rejection of these claims as unpatentable in view of Morrow and Cain also be withdrawn. Claims depending from claims 1, 11, 21, and 29 are likewise allowable at least by virtue of their dependence upon one of the above-noted independent claims. Moreover, these claims recite additional subject matter, which is not believed suggested by the cited art taken either alone or in combination.”
Examiner’s response to arguments above is likewise applicable to the aforementioned arguments directed to further claims. 

Applicant on page 19 argues: “For brevity, the Applicant expressly incorporates the prior arguments presented in the previously submitted response without a literal rendition of those arguments in this response.”
Examiner likewise incorporates corresponding responses to arguments set forth in previously submitted office actions. However, Examiner submits that it is unclear which arguments Applicant believes remain applicable to the instant set of claims, and requests that Applicant explicitly reproduce these arguments in the next response for clarity of the record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KEITH E VICARY/            Primary Examiner, Art Unit 2182